PER CURIAM.
Affirmed as to Appellee Bay Minette Church of Christ on the authority of Holliyan v. Gayle, 404 So.2d 31 (Ala.1981) (where *1275movant for summary judgment meets pri-ma facie showing as to lack of genuine issue of material fact and non-moving party fails to produce any evidence, court must grant summary judgment if movant is entitled to judgment as matter of law under undisputed facts). Affirmed as to Appellee R.C. Bates on the authority of State Farm Mutual Automobile Insurance Company v. Boyer, 357 So.2d 958 (Ala.1978) (where entire closing argument was not included in record, context of what was said insufficient to justify conclusion of improper argument).
AFFIRMED.
TORBERT, C.J., and MADDOX, JONES, SHORES and BEATTY, JJ., concur.